                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN

CONRAD KUDELKA, JR.,

                      Plaintiff,

               v.                                           Case No. 19-C-11

DR. SCOTT HOFTIEZER,

                      Defendant.


                    DECISION AND ORDER GRANTING DEFENDANT’S
                         MOTION FOR SUMMARY JUDGMENT


       Plaintiff Conrad Kudelka, a prisoner who is representing himself, filed this action under 42

U.S.C. § 1983, alleging that Defendant Dr. Scott Hoftiezer violated his rights when he prescribed

Meloxicam to treat Kudelka’s heel pain and failed to warn Kudelka about Meloxicam’s potential

side effects. On June 8, 2020, Kudelka filed a summary judgment motion, in which he challenges

the sufficiency of Dr. Hoftiezer’s answer and raises discovery issues that were later addressed by

the magistrate judge to whom the case had been referred for pretrial matters. Dkt. No. 40.

Kudelka’s motion does not comply with the requirements of Civil L. R. 56(b), so the Court will

deny the motion. On June 11, 2020, Dr. Hoftiezer moved for summary judgment. Dkt. No. 41.

The Court will grant Dr. Hoftiezer’s motion and dismiss this case.

                                       BACKGROUND

       On September 6, 2016, Kudelka was admitted to Dodge Correctional Institution for intake

processing. Dkt. No. 42 at ¶1. A little more than a week later, on September 16, 2016, Dr.

Hoftiezer handled Kudelka’s medical intake. Id. at ¶24. Dr. Hoftiezer explains that, during a

medical intake, new inmates are seen by a team of health care providers to identify and begin

treating their acute and ongoing medical issues. Id. at ¶¶6-7. Dr. Hoftiezer examined Kudelka

and obtained his medical history. Id. at ¶25. Kudelka asserts that he informed Dr. Hoftiezer that


         Case 1:19-cv-00011-WCG Filed 01/25/21 Page 1 of 7 Document 77
he suffered from hypothyroidism and plantar fasciitis, which caused severe heel pain, and that he

had had two polyps removed during a routine colonoscopy. Dkt. No. 69 at 5.

       Kudelka told Dr. Hoftiezer that he had had right heel pain for more than a year and a half.

Dkt. No. 42 at ¶26. He said the pain was greater first thing in the morning but diminished as he

walked on it. Id. The pain would return if he sat and rested for a bit. Id. At the time of the medical

intake, Kudelka was taking hydrocodone four times per day for his pain. Id. He had never had

injection therapy, nor had he taken any non-steroidal anti-inflammatory drugs (NSAIDs) for his

symptoms. Id.

       Dr. Hoftiezer’s plan of care for Kudelka’s plantar fasciitis was a home exercise program

for foot stretching and a prescription for Meloxicam. Dkt. No. 42 at ¶27. Meloxicam is an NSAID,

like ibuprofen, naproxen, and aspirin, which is used to treat pain, fever, and inflammation. Id. at

¶¶19-20. Dr. Hoftiezer explains he chose Meloxicam because NSAIDs are a conventional and

legitimate treatment for plantar fasciitis and because it is effective when taken only once or twice

per day rather than three to times per day as is needed for other NSAIDs. Id. at ¶¶21-22. Dr.

Hoftiezer wrote a prescription for 7.5mg with food for two weeks, and then with food as needed

for six months. Id. at ¶27; Dkt. No. 43-1 at 7. He did not renew the Meloxicam prescription after

his September 16 order. Dkt. No. 42 at ¶34. Dr. Hoftiezer explains that he directed and wrote that

Kudelka should take Meloxicam with food because doing so significantly reduces the risk of side

effects like gastric bleeding and ulceration. Id. at ¶30.

       Kudelka agrees that Dr. Hoftiezer gave him a handout about exercises and a prescription

for Meloxicam, but he asserts that Dr. Hoftiezer instructed him to take the Meloxicam with food

only if it upset his stomach, which it never did. Dkt. No. 69 at 6. Kudelka asserts that Dr. Hoftiezer

never warned him about the risk of ulcers from taking Meloxicam. Id. However, Kudelka also

asserts that when he was sent to the infirmary, “he was under the extreme influence of painkillers,

                                                  2

         Case 1:19-cv-00011-WCG Filed 01/25/21 Page 2 of 7 Document 77
w[h]ere he could not walk, write, eat, use the bathroom, or sometimes not know what day it was

or whether it was night or day.” Id. at 11. He states that he was “suffering from extreme pain and

was incoherent much [o]f the time.” Id.

       On November 25, 2016, Dr. Hoftiezer saw Kudelka for a follow-up appointment for his

hypothyroidism. Dkt. No. 42 at ¶35. There is no mention in the progress note of Kudelka’s foot

pain; however, it does note that Kudelka was “taking [M]eloxicam for pain and this has some

benefit….” Id. On December 6, 2016, Kudelka transferred to Waupun Correctional Institution

where other practitioners assumed his care. Id. at ¶36. Dr. Hoftiezer’s prescription for Meloxicam

expired on March 7, 2017. Id. at ¶34. On July 11, 2017, three and a half months after Dr.

Hoftiezer’s prescription for Meloxicam expired, Kudelka requested and received a continuation of

his prescription for Meloxicam. Id. at ¶37. It is not clear from the record who at Waupun continued

the prescription.

       On January 24, 2018, more than ten months after Dr. Hoftiezer’s prescription expired,

Kudelka was taken to Waupun Memorial Hospital after complaining of severe stomach pain for

more than twenty-four hours. Dkt. No. 42 at ¶38. He subsequently underwent surgery for a

ruptured gastric ulcer. Id. at ¶39.

                                      LEGAL STANDARD

       Summary judgment is appropriate when the moving party shows that there is no genuine

issue as to any material fact and that the moving party is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a). “Material facts” are those under the applicable substantive law that “might

affect the outcome of the suit.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

dispute over a “material fact” is “genuine” if “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Id. All reasonable inferences are construed in favor of

the nonmoving party. Foley v. City of Lafayette, 359 F.3d 925, 928 (7th Cir. 2004). The party

                                                3

         Case 1:19-cv-00011-WCG Filed 01/25/21 Page 3 of 7 Document 77
opposing the motion for summary judgment must “submit evidentiary materials that set forth

specific facts showing that there is a genuine issue for trial.” Siegel v. Shell Oil Co., 612 F.3d 932,

937 (7th Cir. 2010) (citations omitted). “The nonmoving party must do more than simply show

that there is some metaphysical doubt as to the material facts.” Id. Summary judgment is properly

entered against a party “who fails to make a showing sufficient to establish the existence of an

element essential to the party’s case, and on which that party will bear the burden of proof at trial.”

Parent v. Home Depot U.S.A., Inc., 694 F.3d 919, 922 (7th Cir. 2012) (internal quotations omitted).

                                            ANALYSIS

        A. Deliberate Indifference

        “The Eighth Amendment protects inmates from deliberate indifference to substantial risks

of serious damage to their health.” Phillips v. Wexford Health Sources, Inc., 522 F. App’x 364,

367 (7th Cir. 2013) (emphasis in original). Kudelka asserts that Dr. Hoftiezer demonstrated

deliberate indifference when he prescribed Meloxicam to address his foot pain without warning

him of the drug’s potential side effects. According to Kudelka, as a result of taking Meloxicam,

he suffered a ruptured gastric ulcer, which required surgery and nearly cost him his life. At the

time Dr. Hoftiezer prescribed Meloxicam, Kudelka had been suffering from severe foot pain for

more than a year. Kudelka does not argue that Dr. Hoftiezer was deliberately indifferent to his

foot pain. Nor could he. After Dr. Hoftiezer prescribed Meloxicam, nothing in the record suggests

that Kudelka complained that the Meloxicam was ineffective to treat his heel pain. To the contrary,

about two months after Dr. Hoftiezer prescribed Meloxicam, Kudelka reported that it was helping

to relieve his pain.

        Instead, Kudelka argues that Dr. Hoftiezer was deliberately indifferent to Kudelka’s risk

of developing an ulcer from taking Meloxicam. To prevail on that claim, Kudelka must show that

he had not just a risk of developing ulcers but a substantial risk of developing ulcers and that Dr.

                                                  4

         Case 1:19-cv-00011-WCG Filed 01/25/21 Page 4 of 7 Document 77
Hoftiezer knew of and disregarded that substantial risk. See Philips, 522 F. App’x at 367. Kudelka

presents no evidence to support that conclusion. Dr. Hoftiezer explains that NSAIDs can cause

stomach irritation and erosion, which over time can lead to stomach ulcers. But, when Dr.

Hoftiezer first prescribed Meloxicam, Kudelka had no prior history of taking NSAIDs, and Dr.

Hoftiezer limited his prescription to just over six months, largely on an as-needed basis. Given

this limited timeframe, Dr. Hoftiezer had no reason to conclude that Kudelka faced a substantial

risk of developing ulcers from taking Meloxicam long-term. Further, to minimize whatever risk

did exist, Dr. Hoftiezer instructed Kudelka to take Meloxicam with food if it upset his stomach

because doing so would significantly reduce the stomach irritation that can lead to ulcers. Based

on this record, no jury could reasonably conclude that Kudelka had a substantial risk (as opposed

to a general risk) of developing ulcers or that Dr. Hoftiezer disregarded whatever risk Kudelka

faced.

         Kudelka also argues that Hoftiezer should have warned him that long-term use of

Meloxicam increases the risk of developing ulcers, but, as Dr. Hoftiezer explains, his prescription

reverted to an as-need basis after two weeks and expired in just over six months. Dr. Hoftiezer

did not renew Kudelka’s prescription, so he was not aware that Kudelka would continue to take

Meloxicam beyond the timeframe he prescribed. And, in the three-month period Kudelka was

under his care, Kudelka never complained of stomach pain or irritation, so Dr. Hoftiezer had no

indication that Kudelka was experiencing side effects that could, in time, lead to ulcers. Given

that Dr. Hoftiezer was not aware that Kudelka would continue to use Meloxicam long-term and

given that he had no indication that Kudelka was experiencing side effects, no jury could

reasonably conclude he demonstrated deliberate indifference when he failed to warn Kudelka of

the risks associated with long-term use. See Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005)

(“To satisfy the subjective component…[t]he officials must know of and disregard an excessive

                                                5

          Case 1:19-cv-00011-WCG Filed 01/25/21 Page 5 of 7 Document 77
risk to inmate health.”); see Phillips, 522 F. App’x at 367 (holding that a plaintiff must show that

his risk of developing side effects was “substantial enough that a reasonable patient would expect

to be apprised of them”).

       Finally, Kudelka argues that Dr. Hoftiezer should have contacted his healthcare providers

at Waupun to inform them of his plan of care. Kudelka’s medical records, which include Dr.

Hoftiezer’s progress notes and prescription orders, were sent with Kudelka when he was

transferred. It is unclear why these records were insufficient to alert subsequent providers to Dr.

Hoftiezer’s treatment decisions. In any event, it is long settled that “Section 1983 creates a cause

of action based on personal liability and predicated upon fault; thus, liability does not attach unless

the individual defendant caused or participated in a constitutional deprivation.” Vance v. Peters,

97 F.3d 987, 991 (7th Cir. 1996) (citations omitted). Dr. Hoftiezer is not liable for other providers

allowing Kudelka to continue to use Meloxicam beyond the time period he prescribed or for their

failure to warn Kudelka of risks associated with that continued use. Dr. Hoftiezer is entitled to

summary judgment on Kudelka’s Eighth Amendment claims.

       B. Medical Malpractice

       When federal claims are dismissed and only state-law claims remain, a district court has

broad discretion to decide whether to keep the case or relinquish supplemental jurisdiction over

the state-law claims. RWJ Mgmt. Co, Inc. v. BP Prods. N. Am., Inc., 672 F.3d 476, 478-80 (7th

Cir. 2012). “[T]he presumption is that the court will relinquish federal jurisdiction over any

supplemental state-law claims.” Id. at 479. This presumption “is based on a legitimate and

substantial concern with minimizing federal intrusion into areas purely of state law.” Id.

       Dr. Hoftiezer has requested that the Court exercise its discretion to relinquish supplemental

jurisdiction over the remaining state-law claim. Dkt. No. 45 at 18. Kudelka does not oppose this



                                                  6

         Case 1:19-cv-00011-WCG Filed 01/25/21 Page 6 of 7 Document 77
request. Dkt. No. 74 at 7 (“Rather than suggest what this Court should do, I will abide by whatever

this Court determines is fair and right.”).

       The relevant statute of limitations would not prevent Kudelka from pursuing his claim in

state court, and the Court has expended little or no time evaluating his state-law claim and so it is

not obvious how that claim would be decided. Thus, having considered the relevant circumstances,

including Kudelka’s failure to present an expert opinion on the standard of care and causation, the

Court decides that relinquishing supplemental jurisdiction over the medical malpractice claim is

appropriate.

                                          CONCLUSION

       IT IS THEREFORE ORDERED that Dr. Scott Hoftiezer’s motion for summary

judgment (Dkt. No. 41) is GRANTED as to Kudelka’s constitutional claims; the Court

relinquishes jurisdiction over Kudelka’s state-law claim.

       IT IS FURTHER ORDERED that Kudelka’s motion for summary judgment (Dkt. No.

40) is DENIED.

       IT IS FURTHER ORDERED that this case is dismissed. The Clerk is directed to enter

judgment accordingly.

       Dated at Green Bay, Wisconsin this 25th day of January, 2021.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




                                                 7

         Case 1:19-cv-00011-WCG Filed 01/25/21 Page 7 of 7 Document 77
